Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 1 of 20            FILED
                                                                  2021 Jun-23 AM 09:17
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 2 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 3 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 4 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 5 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 6 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 7 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 8 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 9 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 10 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 11 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 12 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 13 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 14 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 15 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 16 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 17 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 18 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 19 of 20
Case 2:21-cv-00851-MHH Document 1-1 Filed 06/23/21 Page 20 of 20
